Title: To James Madison from Jacob Wagner, 23 September 1804
From: Wagner, Jacob
To: Madison, James


Dear Sir
Dep. State 23 Septr. 1804.
I have had the honor to receive your favor by the last mail, and herewith send drafts of two or three letters.
I am informed that the Marquis declared to Mr. Law, that he was empowered to negotiate an exchange of the Floridas for part of Louisiana, and that a vessel was waiting for him in order, that, if he failed in his negotiation, he might immediately depart for Spain. It now appears incontrovertibly that he is the author of the essays in the public prints one of which was signed “Graviora Manent.” I have compared the third number, which you will find in the Gaz. U. S. of the 19th. inst. with his letter to you of the 7th. March last, and find that the introduction to the quotations from Ellicott is nearly the same in both, the quotations begin and end with the same words, the connection of the two quotations and the concluding reference to the Maps annexed to Mr. Ellicott’s work are not more variant than a free translation would render them. When he called at the office he repeatedly observed to me with surprize, that a publication of the intended departure of Mr. Pinckney was made at Norfolk & Richmond before he had received his official advices. What inference he meant to draw from it or for what purpose he referred to it, I cannot tell. With the greatest respect & attacht. I have the honor to remain, Dr. Sir, Your most obed. servt.
Jacob Wagner
